UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2017 Date of reporting period:	November 30, 2016 Item 1. Schedule of Investments: Putnam Emerging Markets Equity Fund The fund's portfolio 11/30/16 (Unaudited) COMMON STOCKS (88.9%) (a) Shares Value Aerospace and defense (1.8%) Bharat Electronics, Ltd. (India) 17,628 $370,606 Korea Aerospace Industries, Ltd. (South Korea) 4,596 260,652 Airlines (1.1%) Aeroflot PJSC (Russia) (NON) 64,600 134,882 Asia Aviation PCL NVDR (Thailand) (NON) 1,470,900 270,026 Auto components (1.4%) Exide Industries, Ltd. (India) (NON) 62,802 166,205 Nexteer Automotive Group, Ltd. 260,000 325,817 Banks (15.3%) Abu Dhabi Commercial Bank PJSC (United Arab Emirates) (NON) 175,771 296,290 Banco Macro SA ADR (Argentina) 5,047 349,202 Bank of China, Ltd. (China) 1,092,000 496,972 Bank Tabungan Negara Persero Tbk PT (Indonesia) 1,289,100 156,946 Credicorp, Ltd. (Peru) 3,639 570,195 Grupo Supervielle SA ADR (Argentina) (NON) 14,314 203,545 Hana Financial Group, Inc. (South Korea) 9,163 251,991 Industrial & Commercial Bank of China, Ltd. (China) 862,000 527,880 Itau Unibanco Holding SA ADR (Preference) (Brazil) 44,741 462,622 Itausa - Investimentos Itau SA (Preference) (Brazil) 78,400 199,590 Kasikornbank PCL NVDR (Thailand) 52,300 248,458 Moneta Money Bank AS (Czech Republic) (NON) 62,753 205,040 Sberbank of Russia PJSC ADR (Russia) 72,453 723,819 Shinhan Financial Group Co., Ltd. (South Korea) 9,977 376,362 State Bank of India (India) 96,310 363,507 Capital markets (1.2%) Macquarie Korea Infrastructure Fund (South Korea) 16,988 122,791 Moscow Exchange MICEX-RTS OAO (Russia) (NON) 175,032 320,790 Chemicals (0.6%) Hansol Chemical Co., Ltd. (South Korea) 2,804 209,152 Commercial services and supplies (0.6%) Sunny Friend Environmental Technology Co., Ltd. (Taiwan) 60,000 217,425 Construction and engineering (4.4%) Adhi Karya Persero Tbk PT (Indonesia) 1,263,400 178,055 China State Construction International Holdings, Ltd. (China) 216,000 349,209 Concord New Energy Group, Ltd. (China) 7,382,000 385,446 CTCI Corp. (Taiwan) 230,000 363,693 Surya Semesta Internusa Tbk PT (Indonesia) 4,044,300 153,685 Unique Engineering & Construction PCL (Thailand) 279,800 139,588 Consumer finance (0.4%) Shriram Transport Finance Co., Ltd. (India) 11,164 147,515 Diversified consumer services (0.7%) Estacio Participacoes SA (Brazil) 50,152 248,829 Diversified financial services (0.5%) Ayala Corp. (Philippines) 11,640 169,930 Electric utilities (3.4%) Adani Transmission, Ltd. (India) (NON) 159,232 135,506 Cia Paranaense de Energia-Copel (Preference) (Brazil) 15,400 131,822 Energisa SA 144A (Units) (Brazil) 26,800 156,344 Power Grid Corp. of India, Ltd. (India) 159,369 446,799 Tenaga Nasional Bhd (Malaysia) 101,800 320,034 Electronic equipment, instruments, and components (1.1%) Tripod Technology Corp. (Taiwan) 178,000 407,680 Food and staples retail (2.2%) Wal-Mart de Mexico SAB de CV (Mexico) 160,234 294,598 X5 Retail Group NV GDR (Russia) (NON) 16,189 485,670 Food products (2.4%) Adecoagro SA (Argentina) (NON) 14,143 155,290 M Dias Branco SA (Brazil) 5,728 198,157 Sao Martinho SA (Brazil) 14,837 236,283 Tat Gida Sanayi AS (Turkey) 42,949 66,647 WH Group, Ltd. (Hong Kong) 215,000 178,786 Household durables (2.6%) Basso Industry Corp. (Taiwan) 163,000 378,439 Coway Co., Ltd. (South Korea) 4,719 341,094 Nien Made Enterprise Co., Ltd. (Taiwan) 17,000 190,412 Insurance (7.0%) AIA Group, Ltd. (Hong Kong) 46,000 280,513 Cathay Financial Holding Co., Ltd. (Taiwan) 332,000 488,526 China Life Insurance Co., Ltd. (Taiwan) 412,000 439,494 Dongbu Insurance Co., Ltd. (South Korea) 5,759 359,614 Hyundai Marine & Fire Insurance Co., Ltd. (South Korea) 12,344 384,348 Ping An Insurance Group Co. of China, Ltd. (China) 97,500 539,257 Internet and direct marketing retail (1.7%) B2W Cia Digital (Brazil) (NON) 52,742 176,688 Delivery Hero Holding GmbH (acquired 6/12/15, cost $161,742) (Private) (Germany) (F) (RES) (NON) 21 137,089 FabFurnish GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 2 2 Global Fashion Group SA (acquired 8/2/13, cost $87,766) (Private) (Brazil) (F) (RES) (NON) 2,072 14,144 momo.com, Inc. (Taiwan) 43,000 262,401 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 New Middle East Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 Internet software and services (8.8%) Alibaba Group Holding, Ltd. ADR (China) (NON) 14,377 1,351,726 NetEase, Inc. ADR (China) 735 164,714 Tencent Holdings, Ltd. (China) 64,700 1,615,729 Machinery (0.2%) EVA Precision Industrial Holdings, Ltd. (China) 582,000 64,529 Media (3.7%) IMAX China Holding, Inc. (China) (NON) 51,300 248,348 Innocean Worldwide, Inc. (South Korea) 1,426 75,871 Naspers, Ltd. Class N (South Africa) 6,851 995,374 Metals and mining (2.0%) AngloGold Ashanti, Ltd. (South Africa) (NON) 27,721 303,800 Cia de Minas Buenaventura SAA ADR (Peru) (NON) 13,700 153,029 Vale SA ADR (Brazil) (NON) 29,400 249,606 Multiline retail (1.0%) Matahari Department Store Tbk PT (Indonesia) 167,200 177,656 Poya International Co., Ltd. (Taiwan) 14,000 175,258 Oil, gas, and consumable fuels (3.3%) Gazprom Neft PAO ADR (Russia) 20,880 325,279 Lukoil PJSC ADR (Russia) 10,646 520,370 Petroleo Brasileiro SA ADR (Brazil) (NON) 29,771 323,611 Paper and forest products (1.6%) Mondi, Ltd. (South Africa) 13,799 278,152 Nine Dragons Paper Holdings, Ltd. (China) 349,000 306,413 Pharmaceuticals (2.5%) Aspen Pharmacare Holdings, Ltd. (South Africa) 10,909 224,882 Aurobindo Pharma, Ltd. (India) 24,084 260,653 Richter Gedeon Nyrt (Hungary) 19,947 398,899 Real estate management and development (2.3%) Aldar Properties PJSC (United Arab Emirates) (NON) 227,020 153,716 Ayala Land, Inc. (Philippines) 262,100 173,398 Emaar Properties PJSC (United Arab Emirates) 256,868 476,009 Semiconductors and semiconductor equipment (6.3%) SK Hynix, Inc. (South Korea) 16,350 599,987 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 284,889 1,635,701 Specialty retail (0.5%) M.Video PJSC (Russia) (NON) 31,905 184,291 Technology hardware, storage, and peripherals (3.8%) Samsung Electronics Co., Ltd. (South Korea) 913 1,363,584 Textiles, apparel, and luxury goods (0.9%) Bon Fame Co., Ltd. (Taiwan) 37,000 177,611 CCC SA (Poland) 3,033 143,482 Transportation infrastructure (0.6%) Promotora y Operadora de Infraestructura SAB de CV (Mexico) 25,596 224,338 Water utilities (0.7%) China Water Affairs Group, Ltd. (China) 346,000 247,573 Wireless telecommunication services (2.3%) China Mobile, Ltd. (China) 55,500 605,695 Safaricom, Ltd. (Kenya) 1,030,800 202,064 Total common stocks (cost $30,331,169) WARRANTS (2.6%) (a) Expiration date Strike Price Warrants Value Bupa Arabia for Cooperative Insurance Co. 144A (Saudi Arabia) (NON) 4/5/17 $0.00 4,958 $186,667 Shenzen Airport Co. 144A (China) 7/14/17 0.00 135,000 176,419 Wuliangye Yibin Co., Ltd. 144A (China) 4/17/17 0.00 59,100 308,329 Zhengzhou Yutong Bus Co., Ltd. 144A (China) (NON) 7/24/17 0.00 84,700 259,130 Total warrants (cost $865,063) INVESTMENT COMPANIES (1.0%) (a) Shares Value iShares MSCI Emerging Markets ETF 9,900 $351,450 Total investment companies (cost $360,556) PURCHASED OPTIONS OUTSTANDING (0.5%) (a) Expiration Contract date/strike price amount Value IShares MSCI Emerging Markets ETF (Put) Dec-16/$36.00 $189,313 $168,050 Total purchased options outstanding (cost $123,054) CONVERTIBLE PREFERRED STOCKS (—%) (a) Shares Value Global Fashion Group SA zero % cv. pfd. (acquired 7/11/16, cost $10,574) (Brazil) (Private) (F) (RES) 1,396 $10,135 Total convertible preferred stocks (cost $10,574) SHORT-TERM INVESTMENTS (6.7%) (a) Shares Value Putnam Short Term Investment Fund 0.51% (AFF) 2,376,577 $2,376,577 Total short-term investments (cost $2,376,577) TOTAL INVESTMENTS Total investments (cost $34,066,993) (b) WRITTEN OPTIONS OUTSTANDING at 11/30/16 (premiums $49,221) (Unaudited) Expiration Contract date/strike price amount Value IShares MSCI Emerging Markets ETF (Put) Dec-16/$34.00 $189,313 $33,141 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 11/30/16 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International baskets 22,321 $— 12/15/20 (1 month USD-LIBOR-BBA plus 1.00%) A basket (GSEHPKPA) of common stocks $2,067 baskets 7,946 — 12/15/20 (1 month USD-LIBOR-BBA plus 1.00%) A basket (GSEHPKPA) of common stocks 735 shares 62,200 — 12/15/20 (1 month USD-LIBOR-BBA plus 1.00%) Engro Corp., Ltd. 8,567 Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank NVDR Non-voting Depository Receipts OAO Open Joint Stock Company OTC Over-the-counter PJSC Public Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2016 through November 30, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $35,515,027. (b) The aggregate identified cost on a tax basis is $34,383,228, resulting in gross unrealized appreciation and depreciation of $2,790,406 and $1,763,175, respectively, or net unrealized appreciation of $1,027,231. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $161,372, or 0.5% of net assets. (AFF) Affiliated company. For investments in Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund **** $1,033,678 $6,765,686 $5,422,787 $2,837 $2,376,577 Totals **** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. ` 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): China 21.6% Taiwan 13.4 South Korea 12.3 United States 9.1 Russia 7.6 Brazil 6.8 India 5.3 South Africa 5.1 United Arab Emirates 2.6 Peru 2.0 Argentina 2.0 Indonesia 1.9 Thailand 1.8 Mexico 1.5 Hong Kong 1.3 Hungary 1.1 Philippines 1.0 Malaysia 0.9 Czech Republic 0.6 Kenya 0.6 Saudi Arabia 0.5 Other 1.0 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific markets or countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund's maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $202,329 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $3,128,920 $1,138,856 $151,237 Consumer staples 1,063,114 552,317 — Energy 323,611 845,649 — Financials 7,460,048 1,225,149 — Health care 260,653 623,781 — Industrials 3,112,134 — — Information technology 7,139,121 — — Materials 918,200 581,952 — Real Estate 173,398 629,725 — Telecommunication services 605,695 202,064 — Utilities 1,438,078 — — Total common stocks Convertible preferred stocks — — 10,135 Investment companies 351,450 — — Purchased options outstanding — 168,050 — Warrants — 930,545 — Short-term investments 2,376,577 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Written options outstanding $— $(33,141) $— Total return swap contracts — 11,369 — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Equity contracts $1,109,964 $33,141 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount) Written equity option contracts (contract amount) OTC total return swap contracts (notional) Warrants (number of warrants) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Goldman Sachs International UBS AG Total Assets: OTC Total return swap contracts*# $11,369 $— $11,369 Purchased options# — 168,050 168,050 Total Assets $11,369 $168,050 $179,419 Liabilities: OTC Total return swap contracts*# $— $— $— Written options# — 33,141 33,141 Total Liabilities $— $33,141 $33,141 Total Financial and Derivative Net Assets $11,369 $134,909 $146,278 Total collateral received (pledged)##† $— $134,909 Net amount $11,369 $— * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 26, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 26, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: January 26, 2017
